Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 1 of 6 Page ID
                                 #:43314




                    EXHIBIT Q

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 2 of 6 Page ID
                                 #:43315
Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 3 of 6 Page ID
                                 #:43316
Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 4 of 6 Page ID
                                 #:43317
Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 5 of 6 Page ID
                                 #:43318
     Case 2:85-cv-04544-DMG-AGR Document 1134-15 Filed 06/21/21 Page 6 of 6 Page ID
                                      #:43319



 1                               CERTIFICATE OF TRANSLATION
 2
 a
 J    My name is                                    and   I swear that I am fluent in both the
 4    English and           languages and I translated the foregoing declaration from English to
 5    Spanish to the best of my abilities.
 6

 7

 8    Dated:   Vafn      Lq , %Xl
 9                                                           Morales
10

11

t2
13

t4
15

t6
L7

18

t9
20
2t
22
23

24
25

26
27
28
